Appeal by the defendant from a judgment of the County Court, Nassau County (Carter, J.), rendered September 9, 2003, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish beyond a reasonable doubt the defendant’s guilt of assault in the first degree under Penal Law § 120.10 (2). The evidence showed that the defendant beat and cut the victim in an attack inside and behind a bar, causing multiple lacerations to the victim’s head, neck, and back, requiring 47 sutures and resulting in permanent scarring. Thus, the People proved serious permanent disfigurement sufficient to support the defendant’s conviction of assault in the first degree (see People v Wade, 187 AD2d 687 [1992]).
The defendant further contends that the trial court improperly discharged a sworn juror without first conducting a reasonably thorough inquiry concerning her continued service. The issue the defendant raises on appeal is unpreserved for appellate review since he failed to object to the procedure used by the court to dismiss the sworn juror (see CPL 470.05 [2]; People v Alexander, 282 AD2d 468 [2001]; People v Schenck, 209 AD2d *524453 [1994]; People v Riccardi, 199 AD2d 432; People v Hopkins, 76 NY2d 872 [1990]; see also People v Barrino, 215 AD2d 677 [1995]; People v Simmons, 188 AD2d 668 [1992]). We decline to reach the issue in the exercise of our interest of justice jurisdiction (see CPL 470.15 [1]). Prudenti, P.J., S. Miller, Ritter and Goldstein, JJ., concur.